Claims 1-20 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lupia et al. (US 2009/0092561 A1).
Lupia et al. (US’ 561 A1) teaches a shaving preparation (see page 10, paragraph, 0192) comprising the following compound:

    PNG
    media_image1.png
    313
    589
    media_image1.png
    Greyscale

Having a formula similar to the claimed formula (I), when in the claimed formula (I), R is C1-18  alkyl and R1 is a methyl group (see page 6, the left bottom formula) and wherein the shaving preparation comprises antioxidants in the claimed amounts as claimed in claim 12 (see page 10, paragraph, 0200), and the shaving composition also comprises polyethylene glycol (lubricant) as claimed in claims 1 and 14 (see page 10, paragraph, 0204) and wherein the shaving composition also comprises fatty alcohols and fatty acid esters (non-polymeric matrixes) as claimed in claims 10-11 (see page 10, paragraph, 0203). 
	The teaching of Lupia et al. (US’ 561 A1) differs the claimed composition by not exemplifying a shaping composition comprising the combination of the lubricant and the antioxidant as claimed.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the shaving preparation of Lupia et al. (US’ 561 A1) by selecting any of the antioxidants taught by Lupia et al. (US’ 561 A1) with the lubricant to arrive at the claimed invention. Such a modification would have been obvious based of the teaching of Lupia et al. (US’ 561 A1) that refers to suitable antioxidants that be selected from the group of antioxidants (see page 4, paragraph, 0131), and, thus, the person of the ordinary skill in the art would expect such a shaving composition to have similar property to those claimed, absent unexpected results.
4	Claims 1, 3, 6-8 ,15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lupia et al. (US 2009/0092561 A1) in view of Stephens et al. (US 2015/0283715 A1).
	The disclosure of Lupia et al. (US’ 561 A1) as described above, does not teach a shaving composition comprising at least 50% polyethylene oxide as a lubricant as claimed.
	Stephens et al. (US’ 715 A1) in analogous art of shaving preparation (see page 6, paragraph, 0060) teaches a shaving composition comprising at least about 50% of polyethyene oxide as a lubricating material as claimed in claims 1, 3 and 15 (see pages 2, paragraphs, 0019-0020) and wherein the shaping composition also comprises ethylene vinyl acetate copolymer (matrix polymer) which should have similar glass-transition temperature as claimed in claims 6-8 and 18-19  (see page 2, paragraph, 0026).
 Therefore, in view of the teaching of Stephens et al. (US’ 715 A1), it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to be motivated to modify the shaving composition of Lupia et al. (US’ 561 A1) by inclusion ethylene vinyl acetate and polyethylene oxide as the lubricating compounds as taught by Stephens et al. (US’ 715 A1) to arrive at the claimed invention. Such a modification would have been obvious based on the teaching of Stephens et al. (US’ 715 A1) that refers to polyethylene oxide and ethylene vinyl acetate as the lubricants used in the shaving formulation, and, thus, the person of the ordinary skill in the art would expect that the use of polyethylene oxide and ethylene vinyl acetate as taught by Stephens et al. (US’ 715 A1)  would be similarly useful and applicable to the analogous shaving composition taught by Lupia et al. (US’ 561 A1), absent unexpected result.
5	Claims 1, 4-5, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lupia et al. (US 2009/0092561 A1) in view of Huglin et al. (US 8,404,257 B1).
The disclosure of Lupia et al. (US’ 561 A1) as described above, does not teach a shaving composition comprising a chelant as claimed in claims 4-5 and 13.
Huglin et al. (US’ 257 B1) in another analogous art of shaving preparation (see col. 28, lines 35-37) teaches a shaving composition comprising complex formers (chelants) include ethylenediamintetraacedic acid (EDTA) in the amount of 0.1%  as claimed in claims 4, 5, 13 and 16-17 (see col. 26, lines 18-21 and col. 30, line 62).  
  Therefore, in view of the teaching of Huglin et al. (US’ 257 B1), it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to be motivated to modify the shaving composition of Lupia et al. (US’ 561 A1) by inclusion the chelant as taught by Huglin et al. (US’ 257 B1) to arrive at the claimed invention. Such a modification would have been obvious based on the teaching of Huglin et al. (US’ 257 B1) that refers to the use of  chelant with antioxidants in the shaving formulation, and, thus, the person of the ordinary skill in the art would expect that the use of the chelant as taught by Huglin et al. (US’ 257 B1) would be similarly useful and applicable to the analogous shaving composition taught by Lupia et al. (US’ 561 A1), absent unexpected result.
Allowable Subject Matter
6	Claims 2, 9 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record do not teach or disclose an antioxidant of the claimed formula (I) in which R is a methyl or an ethyl groups as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761